Citation Nr: 1439710	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  08-09 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for residuals of a left wrist disability manifested by limitation of motion, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for residuals of a left elbow disability manifested by limitation of motion, currently rated as 10 percent disabling.

3.  Entitlement to a compensable rating for residuals of a remote ulnar fracture and status post left radius fracture with screw and plate fixation, and surgical scar.

4.  Entitlement to an effective date earlier than October 6, 2004 for the assignment of a 10 percent rating for residuals of a left wrist disability manifested by limitation of motion.

5.  Entitlement to an effective date earlier than October 6, 2004 for the assignment of a 10 percent rating for residuals of a left elbow disability manifested by limitation of motion.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from September 1966 to June 1968.

These matters come before the Board of Veterans' Appeals (Board) from a July 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Atlanta, Georgia.  In a February 2012 rating decision, the RO granted service connection for left hand long finger limited extension associated with his service-connected ulnar and radius disability.

These matters were previously before the Board in April 2011 and were remanded for further development.  They have now returned to the Board for further appellate consideration.  The Board finds that the RO substantially complied with the mandates of its remand and will proceed to adjudicate the appeal. See Dyment v. West, 13 Vet. App. 141 (1999). 

In December 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  In its April 2011 remand, the Board directed that a statement of the case (SOC) be issued to the Veteran on the issue of entitlement to a compensable rating for residuals of a remote ulnar fracture and status post left radius fracture with screw and plate fixation and surgical scar because the Veteran had filed a notice of disagreement with a rating decision. (See Manlincon v. West, 12 Vet. App. 238 (1999).  The RO issued an SOC in January 2012.  In his VA Form 9, dated in February 2012, the Veteran requested a Travel Board hearing.  May 2012 electronic correspondence from the Veteran's congressman's office reflects that the Veteran wished to withdraw his request for a hearing.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (e) (2013).


FINDINGS OF FACT

1.  During the rating period on appeal, the Veteran's service-connected left wrist disability was manifested by some limitation of motion; however, there has not been ankylosis.

2.  During the rating period on appeal, the Veteran's service-connected left elbow disability has been manifested by pain, flexion to at least 130 degrees, extension to 0 degrees, supination to 85 degrees, and pronation to 80 degrees, with no evidence of marked cubitus varus deformity, marked cubitus valgus deformity, nonunion of ulna in the upper half with false movement, nonunion of the ulnar in the lower half with nonunion, or loss of bone fusion with hand fixed. 

3.  During the rating period on appeal, the Veteran's service-connected residuals of remote left ulnar fracture and status post left radius fracture with screw and plate fixation, and surgical scar was manifested by complaints of pain and weakness; however, he does not have malunion of the radius with bad alignment or nonunion, or a painful or unstable scar, or a scar which causes limitation of motion or is deep and nonlinear and at least six square inches in size.  

4.  The Veteran did not file a claim for an increased or separate rating for residuals of a left wrist disability earlier than October 6, 2004, and it is not factually ascertainable that the Veteran had an increase in disability in the year prior to October 6, 2004. 

5.  The Veteran did not file a claim for an increased or separate rating for residuals of a left elbow disability earlier than October 6, 2004, and it is not factually ascertainable that the Veteran had an increase in disability in the year prior to October 6, 2004.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for residuals of limitation of left wrist disability have not been met. 38 U.S.C.A. §§ 1155 , 5110 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2013).

2.  The criteria for a rating in excess of 10 percent for residuals of limitation of left elbow disability have not been met. 38 U.S.C.A. §§ 1155 , 5110 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5299-5206 (2013).

3.  The criteria for a compensable rating for residuals of a remote ulnar fracture and status post left radius fracture with screw and plate fixation, and surgical scar have not been met. 38 U.S.C.A. §§ 1155 , 5110 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5299-5212 (2013).

4.  The criteria for an effective date earlier than October 6, 2004 for the assignment of a 10 percent rating for residuals of a left wrist disability manifested by limitation of motion have not been met. 38 U.S.C.A. §§ 1155, 5110(b)(2); (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.155, 3.157, 3.400 (o)(2013).

5.  The criteria for an effective date earlier than October 6, 2004 for the assignment of a 10 percent rating for residuals of a left elbow disability manifested by limitation of motion have not been met. 38 U.S.C.A. §§ 1155, 5110(b)(2); (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.155, 3.157, 3.400 (o)(2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in April 2005 and March 2006.

VA has a duty to assist the Veteran in the development of the claims.  The claims file includes VA and private medical records, and the statements of the Veteran in support of his claims, to include his testimony at a Board hearing.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.  In April 2011 correspondence, VA complied with the Board's April 2011 remand by requesting that the Veteran provide authorization for it to obtain private treatment records.  VA has not received authorization from the Veteran to obtain the records, and the Veteran has not submitted the records themselves to VA.  The duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
 
A VA examination was obtained in May 2011.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the Veteran has been afforded an adequate VA examination.  The report includes clinical examination findings and the Veteran's reported symptoms.  The report provides findings relevant to the criteria for rating the disabilities at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.  Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20 .

Rating the elbow and forearm

Under DC 5206, for the minor extremity, a noncompensable rating is warranted for flexion limited to 110 degrees. A 10 percent rating is warranted for flexion limited to 100 degrees. A 20 percent rating is warranted for flexion limited to 90 degrees and to 70 degrees. A 30 percent rating is warranted for flexion limited to 55 degrees. A maximum rating of 40 percent is warranted for flexion limited to 45 degrees. 38 C.F.R. § 4.71a, DC 5206.

Rating the wrist

Under DC 5215, for the minor extremity, a 10 percent rating is warranted for dorsiflexion less than 15 degrees, or palmar flexion limited in line with the forearm. 

Effective Dates

The effective date for an increase in rating for a disability is generally the date of claim or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400(o)(1) . With respect to disability compensation, the earliest effective date that may be assigned is the date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date, otherwise the effective date is the date of claim. 38 C.F.R. § 3.400(o)(2) .

Determining the appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred. 38 C.F.R. §§ 3.155 , 3.400(o)(2).

The Veterans Court (CAVC) and VA's General Counsel have interpreted the statutes and regulations pertaining to the effective date for an increase as follows:

(1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1) );

(2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2) ); or

(3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2) ).

38 U.S.C.A. § 5110(b)(2) ; 38 C.F.R. § 3.400(o)(1)(2). See also Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 (1998).  The Federal Circuit Court has reaffirmed that "the plain language of [section] 5110(b)(2) only permits an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim." See Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010) (explaining that the legislative history of 38 U.S.C.A. § 5110(b)(2) was to provide Veterans a one-year grace period for filing a claim following an increase in the severity of a service-connected disability).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issues on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Entitlement to increased ratings for residuals of a left wrist disability manifested by limitation of motion, currently rated as 10 percent disabling; residuals of a left elbow disability manifested by limitation of motion, currently rated as 10
 percent disabling; and residuals of a remote ulnar fracture and status
 post left radius fracture with screw and plate fixation, and surgical
 scar, currently rated as noncompensably disabling

Historically, in a January 1969 rating decision, the RO granted service connection for a fracture of the left radius and ulnar disability and evaluated it as noncompensable effective from June 1968.  The rating decision on appeal stems from the Veteran's October 2004 claim for an increased rating.  In a July 2005 rating decision, the RO granted the Veteran's left wrist and left elbow disabilities as separate disabilities from his previously service-connected fracture of the left radius and ulnar; the RO continued the noncompensable rating for the left ulnar and radius fracture, but granted a separate 10 percent rating for the left wrist disability and a separate 10 percent rating for the left elbow disability.  

An October 2004 private record reflects that the Veteran reported that his left arm is "starting to bother him more and he is feeling more and more weakness in that arm."

In an October 2004 statement to his congressman, the Veteran stated that "over the years I have lost strength in my arm and have constant pain."

The Veteran underwent a QTC examination in May 2005.  The Veteran reported that he has "constant pain with the use of his left upper extremity involving his radius and ulnar".  He also stated that he has difficulty with the use of his forearm and left hand and upper extremity because of the pain.  Range of motion of the left elbow was noted to be painful with flexion to 140 degrees, extension to 0 degrees, supination to 85 degrees, and pronation to 80 degrees.  The report does not state where the pain began.

The examiner stated that the Veteran had full range of motion but with repetitive use, he had pain, fatigue, weakness, lack of endurance and incoordination, with pain being the major functional impact.

With regard to the wrist, the Veteran had dorsiflexion to 70 degrees, radial deviation was to 20 degrees, ulnar deviation was to 45 degrees, and plantar flexion was to 60 degrees; only plantar flexion was noted to be painful.  The examiner stated that with repetitive use, the Veteran had pain, but was not limited by fatigue, weakness, lack of endurance, or incoordination.

A May 2005 QTC (Athens Diagnostic Center) record reflects that the Veteran had normal alignment and adequate osseous fusion of the left forearm. 

In a May 2005 statement, the Veteran stated that "over the years, my arm has gotten worse, a little more each year.  Not only has the pain gotten worse, but also my arm has gotten weaker and weaker.  I have to take pain pills to help control the pain at times.  When I cut the grass or do other work, my left arm also goes to sleep and becomes numb."

In a May 2005 statement, Dr. E. Hendricks, Jr. stated that the Veteran has grip weakness of 3 to 4 out of 5 in the left hand, an inability to fully extend the 3rd finger of the left hand due to shortened flexer tendon , and weakness of the left coracobrachialis muscle which limits his ability to lift heavy loads.  (See VA Form 21-4138.)

The Veteran testified at a December 2010 Board hearing that his arm hurts and goes to sleep.  He testified that he was prompted to file a claim for an increased rating due to constant pain and not having the strength in his arms to do certain things.  He reported that it was recommended that he take ibuprofen for the pain.  He also reported that he had problems with firearm certification in his job as a prison employee.  He estimated that with his left arm he could only lift a third of the weight which he could lift with his right arm.  He also testified that when the weather is going to change, his arm "throbs".  

A May 2011 VA clinical record reflects that the Veteran was seen for pain of the left arm and also of the top of the left foot.  He reported a pain score of "5" but did not differentiate between the two limbs.   

The Veteran underwent a VA examination in May 2011.  The report reflects that the Veteran can dress and undress himself, can handle his food, can handle toileting, and can lift 100 lbs.  There was no evidence of flare-ups of the left wrist, elbow, or hand.  The Veteran reported that he was not receiving any treatment for his left arm.  He reported that over the years, he has been taking "occasional over-the-counter medication" for left forearm discomfort.  It was noted that he does not have treatment for his left arm for years, and does not use a brace.  The Veteran reported pain mainly in the forearm and on the lateral aspect, with some pain in the elbow and wrist.  He had no pain in the fingers, but his third left finger does not extend fully.  He also reported pain on the top of the shoulder; however, the examiner stated that it could not be attributed to the left shoulder disability.  The Veteran reported that due to his left arm disability, he had difficulty using firearms with his left hand. (The Veteran is right handed), trouble cutting grass, and operating some controls.)  He reported that use of the left arm aggravates his condition.  

Upon examination in May 2011, the Veteran had no evidence of muscle wasting. His grip strength was normal, at 5/5.  The examiner noted that the left hand grip strength may be a little weaker than on the right, but noted that the Veteran is right handed.  There was no evidence of weakness of the coracobrachialis muscle.  

Range of motion of the left wrist was palmar flexion from 0 to 60 degrees, dorsiflexion from 0 - 40 degrees, radial deviation from 0 - 30 degrees, and ulnar deviation from 0 - 30 degrees.  The examiner noted that the Veteran had a good range of motion with radial and ulnar deviation, but had lost 20 degrees of palmar flexion and 10 degrees of dorsiflexion.  The ranges of motion were performed three times and there was no evidence of pain, fatigue, weakness, lack of endurance, instability, or incoordination with repeated testing.  There was no additional loss of joint function or motion with use due to reported testing.  Pronation was 0 - 80 degrees and supination was from 0-85 degrees; which are normal.  There was no evidence of pain, fatigue, weakness, lack of endurance, instability, or incoordination with repeated testing.  There was no additional loss of joint function or motion with use due to repeated testing

With regard to the wrist, his movements were note to be "nearly normal".  He had extension from 0 - 130 degrees, with no evidence of pain, fatigue, weakness, lack of endurance, instability, or incoordination even after testing three times.  He had no additional loss of joint function or motion with use due to repeated testing.  

X-rays of the left wrist and left hand showed an ossicle well-corticated at the ulnar styloid.  An x-ray of the elbow showed early DJD consistent with age.

The examiner stated that the postoperative open reduction internal fixation had a good result with minimal disability.  

A December 2011 VA clinical record reflects that the Veteran had chronic left shoulder/arm pain.  There was no edema, but he had decreased range of motion.  It was noted that he had no acute issues, and his symptoms were stable.  He was to continue taking ibuprofen on an as needed basis.  The Veteran had previously seen physical therapy, but declined a VA consult for such and noted "I'm good". 

Wrist 

Disabilities of the wrist are rated under Diagnostic Codes 5214 and 5215.  The Veteran would be entitled to a higher evaluation if he had ankylosis.  As noted above, the May 2005 QTC examination report reflects that the Veteran had a range of motion of the wrist, with only plantar (palmar) flexion noted to be painful.  The May 2011 VA examination report also reflects that the Veteran had a "good range of motion with radial and ulnar deviation, but had lost 20 degrees of palmar flexion and 10 degrees of dorsiflexion.  The ranges of motion were performed three times and there was no evidence of pain, fatigue, weakness, lack of endurance, instability, or incoordination with repeated testing.  There was no additional loss of joint function or motion with use due to reported testing.  As the evidence is against a finding of ankylosis, the Board finds that a higher rating is not warranted.  The Board acknowledges the evidence of pain; however, the evidence does not support a finding that the Veteran's pain was severe enough to cause him to not move his wrist such as to be akin to anklyosis. 

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2013), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Elbow

Disabilities of the elbow and forearm are rated under diagnostic codes 5205 to 5213.  

The Veteran would be entitled to a higher rating under DC 5205 if his elbow was ankylosed.  The evidence noted above reflects that, in 2005, although he had some pain, he had flexion to 140 degrees, extension to 0 degrees, supination to 85 degrees, and pronation to 80 degrees.  The May 2011 VA examination reflects "nearly normal" movement from 0 to 130 degrees with no evidence of pain.  Thus, the evidence is against a finding of ankylosis. 

The Veteran would be entitled to a higher rating under DC 5206 if his left forearm was limited to 70 degrees of flexion (20 percent), limited to 50 degrees (30 percent), or limited to 45 degrees (40 percent).  The May 2005 QTC report reflects flexion to 140 degrees, and painful.  The May 2011 VA examination report reflects flexion to 130 degrees (the examiner identified the range of motion as extension from 0 to 130 degrees; the Board notes that the entire range of motion for the elbow would be from 0 to 145 degrees; thus extension would be to 0 and flexion to 145 degrees for a full range of motion, and flexion to 130 degrees in the Veteran's case.)  There was no pain, fatigue, weakness lack of endurance, instability, or incoordination with repeated testing.  Thus, a higher rating under DC 5206 is not warranted.  The Board has considered the Veteran's complaints of pain in 2005; however, even considering his complaints of pain, he is still not entitled to a rating in excess of 10 percent.  Pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id at 43; see 38 C.F.R. § 4.40.  The 2005 report does not reflect that the Veteran's pain and other factors cause limitation of flexion to such an extent as to 70 degrees or less.  The Board also notes that the Veteran had no pain with flexion in 2011.

The Veteran would be entitled to a higher rating under DC 5207 if his left forearm was limited to 75 degrees of extension (20 percent), limited to 100 degrees of extension (30 percent), or limited to 110 degrees of extension (40 percent).  The evidence noted above reflects full extension in 2005 and 2011.  Thus, a higher rating is not warranted  The Board has considered the Veteran's complaints of pain in 2005; however, even considering his complaints of pain, he is still not entitled to a rating in excess of 10 percent.  The 2005 report does not reflect that the Veteran's pain and other factors cause limitation of extension to such an extent as to 75 degrees or greater.  The Board also notes that the Veteran had full extension with no pain in 2011.

The Veteran would be entitled to a higher rating under DC 5208 if he had both forearm flexion limited to 100 degrees and extension limited to 45 degrees.  The evidence noted above is against such a finding.

The evidence does not support a higher rating under DC 5209, 5210, 5211, or 5213 because the Veteran does not have other impairment of the flail joint, marked cubitus varus deformity, marked cubitus valgus deformity, nonunion of ulna in the upper half with false movement, nonunion of the ulnar in the lower half with nonunion, loss of bone fusion with hand fixed, limitation of pronation lost beyond the last quarter of the arc, or limitation of supination to 30 degrees or less.  The May 2005 QTC report reflects no evidence of malunion.  The 2011 VA examination report reflects that his reduction internal fixation had a good result with a minimal disability.  The May 2005 QTC report reflects supination to 85 degrees and pronation to 80 degrees, both with pain.  However, the May 2011 VA examination report reflects pronation from 0 - 80 degrees and supination from 0 - 85 degrees without pain.  As noted above, even considering the Veteran's complaints of pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  The record does not support a finding that pain causes the Veteran's supination to be to 30 degrees or less or his pronation to be lost beyond the last quarter of the arc.
 
The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2013), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
 
Entitlement to a compensable rating for residuals of a remote ulnar fracture and status post left radius fracture with screw and plate fixation, and surgical scar

The Veteran's disability is rated under DC 5299-5212.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27.  An unlisted disease, injury, or residual condition is rated by analogy with the first two digits selected from that part of the schedule most closely identifying the part, or system, of the body involved; the last 2 digits will be "99" for all unlisted conditions.

The Board finds that a compensable rating under DC 5212 is not warranted because the Veteran does not have malunion of the radius with bad alignment or nonunion.  The Board has also considered DC 5211 but finds that a compensable rating under that diagnostic code is not warranted because the Veteran does not have malunion of the ulna with bad alignment or nonunion.  

The Veteran's left third finger is service connected and separately rated under DC 5299-5229 as noncompensable from October 6, 2004.  A compensable rating is warranted if the evidence reflects limitation of motion with a gap of one inch or more between the fingertip and the proximal transverse crease of the palm, with the finger extended to the extent possible, or with extension limited by more than 30 degrees.   Dr. S. H. did not provide range of motion of the finger in May 2005, but noted that the Veteran was unable to fully extend the finger.  The 2011 VA examination report reflected that there was no gap between the tips of the fingers and the proximal transverse creases of het palm  It is also against a finding of extension limited by more than 30 degrees. (MCP flexion was from 10-90 degrees, PIP flexion was from 10 - 90 degrees, and DIP flexion was from 10-70 degrees.)

The Board has also considered the 2005 statement of Dr. E.H. that the Veteran had grip weakness in the left hand, and a weakness of the left coracobrachialis muscle.  However, no such weakness was noted in 2005 QTC examination report.  In addition, the 2011 VA examination report notes that the Veteran had normal grip strength with a 5/5 power with no evidence of weakness of the left coracobrachialis muscle.  The examiner indicated that the fact that the left hand was weaker than the right, did not indicate that he had a "weakness" due to his service-connected disability, but rather that the left was weaker than the right because the Veteran was right handed. (i.e. he used the right hand more often).  Thus, the Board finds that a separate rating for loss of use of the hand is not warranted.

The Board has also considered whether the Veteran should be separately rated for a scar but finds that he should not.  The 2005 QTC report reflects that the scar was 14 cm in size, with no tenderness, disfigurement, adherence, instability abnormal texture or hypo or hyper pigmentation.  The 2011 VA examination report reflects that the scar is well-healed, mobile, and nontender.  

The Veteran is separately rated for his left wrist, his left elbow, and his left finger.  The evidence does not reflect that the Veteran is entitled to a separate compensable rating for any other residuals.  As noted above, the Veteran had a postoperative open reduction internal fixation which had a good result with minimal disability.  (See May 2011 VA examination report), the Veteran declined physical therapy because he was "good" (See December 2011 record), the Veteran has treated his symptoms with over-the-counter ibuprofen or Aleve, and the Veteran had not had treatment for years (See 2011 records.)

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2013), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Thun v. Peake, 22 Vet. App. 111 (2008). 38 C.F.R. § 3.321(b)(1).

The diagnostic codes in the rating schedule corresponding to disabilities of the arm provide for ratings based on limitation of motion, malunion, and nonunion.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.40, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

The Board has also considered the Court's holding in Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).  The Board finds that even if the Board were to consider for referral for extra-schedule evaluation the Veteran's numerous service-connected disabilities, the combined effect is not exceptional and is already captured by the schedular evaluations.  His symptoms of the various disabilities, to include pain are considered under the applicable rating codes.  To the extent that any symptom is not specifically noted in the rating criteria, for example numbness or a feeling of the limb falling asleep, the record does not reflect that any such symptom has caused marked interference with work or frequent hospitalization.  Thus, referral for extra-schedular consideration is not warranted. See VAOPGCPREC 6-96. See Thun, supra.

Total rating for compensation purposes based on individual unemployability (TDIU)

A claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. Rice v. Shinseki, 22 Vet. App. 447 (2009). The Veteran retired in 2001 from work as a prison guard.  The evidence does not indicate that he retired due to his service-connected disabilities, or that such disabilities have caused him to be unable to maintain substantial gainful employment.  The Board finds that the record, as discussed above, does not reasonably raise the issue of TDIU 

Entitlement to an effective date earlier than October 6, 2004 for the assignment of a 10 percent rating for residuals of a left wrist disability manifested by limitation of motion and the assignment of a 10 percent rating for residuals of a left elbow disability manifested by limitation of motion

Historically, in a January 1969 rating decision, the RO granted service connection for a fracture of the left radius and ulnar and evaluated it as noncompensable.  The Veteran did not appeal the decision and it became final.  In April 1983, the Veteran filed a claim for "disability" for his left arm, which the RO considered as a claim for an increased rating.  In a June 1983 rating decision, the RO denied the Veteran's claim.  The Veteran did not appeal the decision and it became final.  In September 1992, the Veteran again filed a claim for an increased rating.  In May and June 1993 rating decisions, the RO again denied the claim.  The Veteran did not appeal the decisions and they became final.  In October 2004, the Veteran again filed a claim for an increased rating.  He stated that he had increased pain and loss of strength since his last examination.  His claim was received by VA on October 6, 2004.

Generally, the effective date for an increase in rating for a disability is generally the date of claim or the date entitlement arose, whichever is later.  The earliest effective date that may be assigned is the date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date, otherwise the effective date is the date of claim. 38 C.F.R. § 3.400(o)(2) .

The Board has reviewed the claims file for any evidence that the Veteran filed a claim for an increased rating after the last final denial and prior to October 6, 2004, but finds that there is not. 

The Board has also reviewed the clinical evidence in the year prior to October 6, 2004 to determine if it is factually ascertainable that the Veteran had an increase in disability, but finds that it is not.  An October 15, 2003 private clinical record reflects that the Veteran had chronic GERD, hypertension, and gout.  Private January 2004 correspondence from Dr. R.J. Williams reflects that the Veteran was doing well after a stone procedure.  An April 2004 private clinical record reflects that "in general, he is doing well, no complaints."  It was noted that his blood pressure was under excellent control, he had not had any gout flares, and his reflux symptoms are under good control.  None of the private records reflects that the Veteran had complaints of the left arm.  

An October 15, 2004 private clinical record reflects that the Veteran was seen for his interval health maintenance exam.  It was noted that his left arm "is starting to bother him more and he is feeling more and more weakness in the arm."  This is the earliest clinical complaint of left arm symptoms during the rating period on appeal.  There is no competent credible evidence of record which supports an effective date earlier than October 6, 2004 for the grant of a 10 percent rating for his wrist disability and his elbow disability. 

Finally, in a March 2008 VA Form 9, the Veteran stated that he was not given adequate examinations in 1968, 1983, and 1993 when he had previously applied for disability.  He stated that if he had received a thorough and fair examination of his medical problems, he would have been "approved" during his 1968 examination.   He stated "I feel I should be compensated from the time of my initial examination because I had the same problems to include pain and limited use of my arm and wrist."  The June 1993 rating decision is the last final decision with regard to the Veteran's claim for an increased rating for his original left arm disability, and the rating period on appeal does not encompass any time prior to October 2003, one year prior to receipt of the claim.  The issue of whether there was clear and unmistakable error (CUE) in a prior final denial is not before the Board. The Veteran has not specifically alleged CUE in prior decisions and the RO has not adjudicated such.  Nevertheless, the Board notes that a determination of CUE may only be made based on the record and the law that existed at the time the decision was made.  A failure of VA's duty to assist cannot be the basis for a finding of CUE.  38 C.F.R. § 20.1403. See also Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994).  

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2013), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to an increased rating for residuals of a left wrist disability manifested by limitation of motion, currently rated as 10 percent disabling, is denied.

Entitlement to an increased rating for residuals of a left elbow disability manifested by limitation of motion, currently rated as 10 percent disabling, is denied.

Entitlement to a compensable rating for residuals of a remote ulnar fracture and status post left radius fracture with screw and plate fixation, and surgical scar is denied.

Entitlement to an effective date earlier than October 6, 2004 for the assignment of a 10 percent rating for residuals of a left wrist disability manifested by limitation of motion is denied.

Entitlement to an effective date earlier than October 6, 2004 for the assignment of a 10 percent rating for residuals of a left elbow disability manifested by limitation of motion is denied.



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


